DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statements (IDS) submitted on December 4, 2019; September 17, 2020; and January 27, 2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph 0042 of the specification, line 1, recites “With reference to FIG. 7, the cyclonic separator assembly 26 further includes a pre-motor filter 362”. However, FIG. 7 does not include a reference sign “362”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
3. The disclosure is objected to because of the following informalities: 
Paragraph 0049 of the specification, line 1, recites “With continued reference to FIGS. a seal 478”. It is not clear what figures are being referenced. 
Appropriate correction is required.
Claim Objections
4. Claims 2 and 3 are objected to because of the following informalities:  
Claims 2 and 3, “wherein transmitting an alert to the personal device” should read “wherein transmitting [[an]] the alert to the personal device” because “alert” was previously introduced. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent 4733431) in view of Dubrovsky et al. (US Patent 9486924), hereinafter, Dubrovsky.
Regarding claim 1, Martin teaches a method of controlling a handheld vacuum (fig. 1, Martin’s vacuum has handle 36 which qualifies it as a handheld vacuum cleaner) cleaner having a fluid flow path extending from a dirty air inlet to a clean air outlet (col. 3, lines 12-17), the method comprising: 
measuring a pressure value of an airflow through the fluid flow path (Martin teaches  a dust bag differential pressure sensor 122, a discharge pressure differential sensor 142, and an intake differential pressure sensor 128 to measure a pressure value of the airflow through the fluid flow path (col. 3, lines 40-48)); 
determining whether the pressure value exceeds a predetermined threshold (Martin teaches a predetermined threshold for the discharge sensor 142 is “equivalent to approximately 60 inches of water” (col. 7, lines 20-30), which is indicative of a clog within the fluid flow path (col. 7, lines 46-52); 
alerting a user of the handheld vacuum cleaner when the pressure value exceeds the predetermined threshold (Martin teaches a “Check Bag” light 46 and  a “Check Hose” light 48 to alert the user when the pressure value exceeds the predetermined threshold (col. 4, lines 52-60)); 
wherein alerting the user includes identifying to the user a plurality of possible clog locations along the fluid flow path (Martin teaches a “Check Bag” light 46 and a .  
	Martin does not teach wherein alerting the user includes transmitting an alert to a personal device of the user. 
	However, Dubrovsky teaches a cleaning device wherein a communication device (personal device) can be configured to receive a range of information from the cleaning device such as dirt compartment level status reports, error reports, and information on when filters, sensors or brushes need to be cleaned (col. 8, lines 43-50).  Additionally, Dubrovsky teaches the communication device can be in the form of a PC, a laptop computer, or a wireless communication device such as a mobile phone (col. 9, lines 55-59).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Dubrovsky to provide a vacuum cleaner and corresponding method of controlling wherein, when a predetermined pressure threshold is exceeded, a user is alerted of a plurality of possible clog locations and a user is alerted via an alert transmitted to a personal device of the user. Specifically, it would have been obvious to transmit the same alerts that are displayed on Martin’s display panel (“Check Bag” and “Check Hose”, fig. 2) to a personal device of the user. Doing so would provide a supplemental or backup alert to the user. Additionally, incorporating Dubrovsky’s teachings would allow an alert to be transmitted to a personal 
	Regarding claim 2, Martin in view of Dubrovsky teaches the claimed invention as rejected above in claim 1. Additionally, Dubrovsky teaches wherein transmitting an alert to the personal device is transmitted with direct vacuum-to-device wireless data communication (Dubrovsky teaches the alerts can be transmitted to the personal device via infrared (IR) or radio frequency (RF) (col. 6, lines 20-24)).  
	Regarding claim 3, Martin in view of Dubrovsky teaches the claimed invention as rejected above in claim 1. Martin in view of Dubrovsky does not explicitly teach wherein transmitting an alert to the personal device is transmitted with wireless internet or network communication.  
	However, Dubrovsky teaches the personal device can be in the form of a laptop (col. 9, lines 55-59). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin in view of Dubrovsky to further include means for transmitting an alert to the personal device, specifically the laptop, via wireless internet. Doing so would allow the alerts to be transmitted to the personal device when short range communication is not available, such as a supervisor monitoring the cleaning operation of the user from a different location. 
	Regarding claim 4, Martin in view of Dubrovsky teaches the claimed invention as rejected above in claim 1. Additionally, Dubrovsky teaches wherein the personal device is a cell phone (mobile phone, col. 9, lines 55-59).  
	Regarding claim 5, Martin in view of Dubrovsky teaches the claimed invention as rejected above in claim 1. Additionally, Dubrovsky teaches wherein the personal device is a personal computer (PC, col. 9, lines 55-59).
	Regarding claim 6, Martin in view of Dubrovsky teaches the claimed invention as rejected above in claim 1. Additionally, Martin in view of Dubrovsky, as combined above in the rejection of claim 1, teach wherein the alert includes instructions for the user to clean the possible clog locations along the fluid flow path to remove the clog (Martin in view of Dubrovsky teaches transmitting “Check Bag” and “Check Hose” alerts (Martin, fig. 2) to both the display panel of the vacuum and the personal device of the user. These alerts teach instructions for the user to clean the possible clog locations along the fluid flow path to remove the clog).  
	Regarding claim 7, Martin in view of Dubrovsky teaches the claimed invention as rejected above in claim 1. Additionally, Martin teaches wherein alerting the user further includes activating a visual indicator positioned on the handheld vacuum cleaner (Fig. 2, lights 46 and 48).  
	Regarding claim 8, Martin in view of Dubrovsky teaches the claimed invention as rejected above in claim 1. Additionally, Martin teaches wherein measuring the pressure value of the airflow is measured downstream of a pre-motor filter (Martin teaches the discharge sensor 142 measures the pressure value of the airflow downstream of a filter embedded in the wall 150 (fig. 4, col. 8, lines 18-25)).  
	Regarding claim 9, Martin in view of Dubrovsky teaches the claimed invention as rejected above in claim 1. Martin in view of Dubrovsky does not explicitly teach further comprising disabling the airflow through the fluid flow path when the pressure value exceeds the predetermined threshold.
	However, Martin in view of Dubrovsky teaches notifying the user of a possible clog when the pressure value exceeds the predetermined threshold via “Check Bag” and “Check Hose” alerts. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have followed the “Check Bag” and “Check Hose” instructions provided by the alerts in order to clear the possible clog. Further, it would have been obvious to disable the airflow through the fluid flow path by turning the device off before checking the bag or checking the hose for possible clogs. Doing so would protect the user from electrical shocks. 
	 Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowerman (US Patent 4294595) teaches a vacuum cleaner including an automatic shutoff device to shut off the motor when a sensor detects a clog in the air flow. 
Mouw et al. (US Patent 6026539) teaches a vacuum having indicators 88 and 90 to provide an indication of the clogged condition of the filter bag and the filter element. 
Reindle et al. (US Patent 7237298) teaches a method for controlling a vacuum including detecting and comparing the differential pressure of the airflow with a predetermined threshold (abstract)
Hawkins et al. (US PGPUB 20020029436) (from IDS) teaches indicator lights 100 to indicate the occurrence of a differential pressure across one or more of the filter elements. 
Gordon et al. (US PGPUB 20170000305) (from IDS) teaches comparing sensed pressure to reference pressure in a vacuum, and if a clog is detected, sending an alert and shutting off the motor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723